[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an objection to motion to intervene by a third party plaintiff. The parties agree that the motion to intervene was filed more than thirty days after notice was given to the employer. The rights of the employer are governed by 31-293(a) C.G.S. which provides for intervention within thirty days after notice.
Once statutory notice has been given by the employee to the employer, the employer has thirty days to intervene or its rights shall abate. Winslow v. Lewis-Shepard, Inc., 216 Conn. 533,582 A.2d 1174 (1990). When the employer failed to intervene in a timely fashion, Consumers Union of U.S., Inc. lost its right to intervene in this action.
This court therefore vacates its prior order and sustains the objection to the Motion to Intervene.
THOMAS V. O'KEEFE, JR., JUDGE